 1
 2
 3                              UNITED STATES DISTRICT COURT
 4                                     DISTRICT OF NEVADA
 5
     BOARD OF TRUSTEES OF THE
 6   PAINTERS AND FLOORCOVERERS                             Case No.: 2:19-cv-01191-RFB-NJK
     JOINT COMMITTEE, et al.,
 7                                                                       ORDER
            Plaintiff(s),
 8                                                                    (Docket No. 36)
     v.
 9
     ACCELERATED CONSTRUCTION, INC.,
10   et al.,
11          Defendant(s).
12         Pending before the Court is Plaintiffs’ motion to compel responses to requests for
13 production of documents and interrogatories.          Docket No. 36.       Defendants Accelerated
14 Construction, Inc., Steed Bros. Construction LLC, and Kenneth Small failed to respond by the
15 deadline to do so. See Docket. That failure constitutes “a consent to the granting of the motion.”
16 See Local Rule 7-2(d).
17         Accordingly, the Court GRANTS the motion to compel. Docket No. 36.              Defendants
18 must respond to Plaintiffs’ requests for production of documents and interrogatories no later than
19 April 6, 2020. The Court further GRANTS Plaintiffs’ request for attorney’s fees and costs
20 associated with moving to compel. No later than April 1, 2020, Plaintiffs must file a motion
21 containing all necessary proof for the fees and costs they request. Defendants shall respond no
22 later than April 15, 2020, and Plaintiffs may file any reply no later than April 22, 2020.
23         IT IS SO ORDERED.
24         Dated: March 25, 2020
25                                                               ______________________________
                                                                 Nancy J. Koppe
26                                                               United States Magistrate Judge
27
28

                                                     1
